Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by US Patent Application Publication 2014/0088405 Assmann et al (hereinafter Assman).
Regarding claim 1 and 13, Assmann discloses, A method for monitoring a patient during a medical imaging examination, comprising: (Abstract; calculating an emotional state of the patient using the at least one emotion parameter of the patient during the medical imaging examination.)
a scanner; (sensor unit 24)
a patient receiving area surrounded by the scanner, the patient receiving area configured to
receive the patient to be subjected to examination; (Figure 1 and 2)

detecting at least one state signal of the patient using at least one state detector; (0032; The signals or emotion parameters recorded by the sensor unit 24)
evaluating, by a processor (control device 21) executing an evaluation algorithm, the at least one detected state signal of the patient, (0038; The system control device 21 calculates the emotional state from the emotion parameters of the patient 15 in step 102, in particular a current stress value) wherein the processor (control device 21) is configured to, using the evaluation algorithm, establish an emotional state of the patient based on the detected state signal; and (0019; Preferably, the emotion parameters are recorded by the sensor unit and evaluated by the control device in order to calculates the emotional state, in particular a stress value of the patient by means of the emotion parameter). Although Assmann does not mention the word algorithm, processing circuitry requires algorithms to run each unit discloses in figure 1. Otherwise the units within figure 1 would not work. Algorithms depend on computers and computers depend on algorithms, which is a known fact. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
generating output information based on the established emotional state of the patient and outputting the output information via an output interface. (0027; Control information, such as for example imaging parameters, as well as reconstructed magnetic resonance images can be displayed on a display unit 22, for example a monitor, of the magnetic resonance device.)(0038; The system control device 21 calculates the emotional state from the emotion parameters of the patient 15 in step 102, in particular a current stress value, which is represented graphically for the medical service personnel in a further step 103 via the display unit 22 of the magnetic resonance device.) A display unit is seen as a user interface. 

(0035; an EKG unit and the sensor unit 24, are positioned on the patient 15.), (0010; As an alternative or in addition, the recorded emotion parameter can be a blood pressure parameter and/or a pulse parameter).
Regarding claim 3, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein the detection of the at least one state signal of the patient comprises continuously detecting the at least one state signal of the patient during the medical imaging examination. (0009; Preferably the emotion parameters are continuously recorded during the entire medical imaging examination).
Regarding claim 4, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein at least two or more different state signals are detected and evaluated for the determination of the emotional state of the patient. (0009; stress value of the patient that is determined from the recorded emotion parameters) (0010; As an alternative or in addition, the recorded emotion parameter can be a blood pressure parameter and/or a pulse parameter).
Regarding claim 5, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein the evaluation algorithm determines a change in the emotional state of the patient based on at least one change in the at least one detected state signal. (Claim 1; processor, automatically calculating a stress value that represents a quantification of said emotional stress being experienced by the patient )(0009; In addition, an advantageous supervision and/or monitoring of the patient can take place during the medical imaging examination and/or it is possible to respond to changes in the emotional state of the patient. For example, in the case of critical values of the emotional state of the patient a measurement strategy can be altered and/or also at least a partial measurement of the medical imaging examination can be cancelled. The calculated emotional state of the patient can for example be a stress value of the patient that is determined from the recorded emotion parameters. In this connection, an emotion parameter should be understood as a parameter that has a value that is dependent on an emotion felt by the patient.). Note; it is common knowledge that processors require at least one algorithm to process information. An example of a processor would be a computer. Further Assmann discloses, (0040; If the calculated emotional state, in particular the stress value, of the patient 15 lies below this first threshold value, no changes and/or adjustments will be made in a measurement protocol during the medical imaging examination.)(0041; in particular the stress value of the patient 15 lies above this first threshold value, in a further step 106 the calculated emotional state, in particular the stress value of the patient 15 is compared with a second threshold value).
Regarding claim 6, Assmann discloses all the elements of claim 5 above, further Assmann discloses, wherein the evaluation algorithm determines the change in the at least one detected state signal based on a comparison of the at least one detected state signal with a predetermined critical threshold value. (0013; in the sedation step an adjustment and/or a change of measurement parameters can take place depending on the value of the calculated emotional state of the patient) Note; for a change to occur a comparison must occur. A comparison can be made with any value considered to be a threshold). Further Assmann discloses, (0039; In a further step 104 the calculated emotional state, in particular the stress value of the patient 15 is compared to a first threshold value. The first threshold value can be read from a database, wherein in this connection the step 104 is performed by the system control device 21.).
Regarding claim 8, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein the evaluation algorithm is configured to employ a trained artificial neural network to determine the emotional state of the patient. Figure 1 below taught by Assmann is seen as trained (101). Although Assmann does not mention the word algorithm, processing circuitry requires algorithms to run each unit discloses in figure 1. Otherwise the units within figure 1 would not work. Algorithms depend on computers and computers depend on algorithms, which is a known fact.  

    PNG
    media_image1.png
    578
    495
    media_image1.png
    Greyscale

Regarding claim 10, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein the output information is output continuously to a user. (0009; Preferably the emotion parameters are continuously recorded during the entire medical imaging examination, so that during the entire examination period a current value of an emotional state is always available for the medical imaging examination.). Output information can be seen as the emotion parameters being recorded. Further Assmann discloses, (0014; Due to such an acute emotional state identified by the calculated stress value of the patient, powerful movements during a continuation of the medical imaging examination are to be expected and/or useless medical image data is likely to be recorded.)(0019; Preferably the emotion parameters are continuously recorded by the sensor unit during the entire medical imaging examination, so that during the entire examination period a current value of an emotional state is always available for the medical imaging examination.).
Regarding claim 11 and 20, Assmann discloses all the elements of claim 1 above, further Assmann discloses, wherein the processor (control device 21) is configured to automatically determine, based on the established emotional state of the patient, (0044; an instruction and/or a selection of instructions is graphically presented on the display unit 22 in the first sedation step 107, wherein the instruction appears on the display unit 22 controlled by the system control device 21. As an alternative it is also possible for the first sedation step 107, or the calming measures initiated to calm the patient 15 to be carried out at least partially automatically by the system control device 21 or are controlled by the system control device 21.). Automatically determining is based off the control device 21 which in turn is based off the emotion parameter seen as the emotional state of the patient (0019; a control device and a sensor unit that is designed to record an emotion parameter of the patient during a medical imaging examination) Assmann further discloses, an adaptation of a measurement strategy (0009; For example, in the case of critical values of the emotional state of the patient a measurement strategy can be altered and/or also at least a partial measurement of the medical imaging examination can be cancelled.) and/or an examination strategy of the medical imaging examination. (0019; a control device and a sensor unit that is designed to record an emotion parameter of the patient during a medical imaging examination).
Regarding claim 12, Assmann discloses all the elements of claim 1 above, further Assmann discloses, A non-transitory computer-readable storage medium with an executable program stored thereon, wherein, when executed, the program instructs a processor to perform the
(0037; The system control device 21 also has the necessary software and/or computer programs for the evaluation of the recorded emotion parameters.).
Regarding claim 14, Assmann discloses all the elements of claim 13, further Assmann discloses, wherein the at least one state detector is integrated within the scanner. (0032; The signals or emotion parameters recorded by the sensor unit 24).
Regarding claim 15, Assmann discloses all the elements of claim 13, further Assmann discloses, wherein the at least one state detector comprises (0031; sensor unit 24 has additional sensor elements that are designed for recording an additional emotion parameter, such as a sensor for recording blood pressure signals and/or for recording pulse signals, etc.) (0035; an EKG unit and the sensor unit 24, are positioned on the patient 15.).
 	Regarding claim 17, Assmann discloses all the elements of claim 13, further Assmann discloses, wherein the processor is configured to determine a change in the emotional state of the patient based on at least one change in the at least one detected state signal. (Claim 1; processor, automatically calculating a stress value that represents a quantification of said emotional stress being experienced by the patient) (0009; In addition, an advantageous supervision and/or monitoring of the patient can take place during the medical imaging examination and/or it is possible to respond to changes in the emotional state of the patient. For example, in the case of critical values of the emotional state of the patient a measurement strategy can be altered and/or also at least a partial measurement of the medical imaging examination can be cancelled. The calculated emotional state of the patient can for example be a stress value of the patient that is determined from the recorded emotion parameters. In this connection, an emotion parameter should be understood as a parameter that has a value that is dependent on an emotion felt by the patient.). Note; it is common knowledge that processors require at least one algorithm to process information. An example of a processor would be a computer. Further (0040; If the calculated emotional state, in particular the stress value, of the patient 15 lies below this first threshold value, no changes and/or adjustments will be made in a measurement protocol during the medical imaging examination.)(0041; in particular the stress value of the patient 15 lies above this first threshold value, in a further step 106 the calculated emotional state, in particular the stress value of the patient 15 is compared with a second threshold value).
Regarding claim 18, Assmann discloses all the elements of claim 17, further Assmann discloses,  wherein the processor (system control device 21.) is configured to compare the at least one detected state signal with a predetermined critical threshold value to determine the change in the at least one detected state signal. (0013; in the sedation step an adjustment and/or a change of measurement parameters can take place depending on the value of the calculated emotional state of the patient) Note; for a change to occur a comparison must occur. A comparison can be made with any value considered to be a threshold) This concept is as simple as an if statement followed by a for loop. Further Assmann discloses, (0039; In a further step 104 the calculated emotional state, in particular the stress value of the patient 15 is compared to a first threshold value. The first threshold value can be read from a database, wherein in this connection the step 104 is performed by the system control device 21.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claim 1 above.
Regarding claim 7 and 19, Assman discloses all the elements of claim 4, further Assmann discloses, wherein the evaluation algorithm, for an evaluation of the at least two or more different state signals, is configured to determine a critical emotional state (0009; stress value of the patient that is determined from the recorded emotion parameters) (0010; As an alternative or in addition, the recorded emotion parameter can be a blood pressure parameter and/or a pulse parameter) of the patient based on at least 50% of the at least two or more different state signals are greater than a corresponding predetermined critical threshold value. (0014; For such a measure the emotional state, in particular the calculated stress value of the patient, is especially high, such as greater than a critical threshold value.). Note; the processing of such signals corresponding to threshold values are conducted by system control device 21 refer to 0041.
Although Assmann does not disclose the specific wording of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Assmann calculation of stress values since the stress value is an emotional parameter determined by blood pressure and/or pulse parameter. Thereby altering the stress value determined by blood pressure to be 50 percent whereas a stress value determined by blood pressure and pulse parameter is considered 100 percent. The stress value is in turn determine greater than a critical threshold when the stress value, an emotional parameter, determined by blood pressure is greater than a critical threshold. The motivation to do this modification would be to assess panic attacks in the event of the panic attack and/or extreme stress situations of the patient (0014). 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claim 8 above, in view of US Patent Application Number 2019/0138096 Lee et al (hereinafter Lee)
Regarding claim 9, Assmann discloses all the elements of claim 8, but fails to discloses for the neural network evaluation assigns a detected facial expression to an emotional state of the patient. Within the same field of the endeavor Lee discloses this limitation, refer to (paragraph 0014; The expression engine can include multiple models (e.g. neural networks or other classifiers) for identifying various levels of human expression based on spectra of the EMG signals detected during a sampling interval at the headset…. Additionally, the expression engine can include a facial expression model that transforms facial action units detected by the action unit model into composite facial expressions. The expression engine can also include an emotion model that transforms the identified composite facial expression and other biometric signals into an estimated emotion of the user.).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Assmann neural network to detect facial expression to an emotional state taught by Lee. Thereby modifying a neural network seen as processing circuitry and using a device similar to an EKG taught by Assmann to tag facial expression to an emotional parameter. The motivation to do this would be to improve the analysis of the emotion of a subject during medical examination, since facial expressions share a psychological relationship with emotions.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793